UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1890


BRIAN BACCHUS,

                 Plaintiff - Appellant,

          v.

SOUTHEASTERN MECHANICAL SERVICES, INCORPORATED,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:10-
cv-01684-RWT)


Submitted:   November 15, 2011             Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian Bacchus, Appellant Pro Se. David W. Long-Daniels, Natasha
L. Wilson, GREENBERG TRAURIG, LLP, Atlanta, Georgia; John
Francis Scalia, GREENBERG TRAURIG, LLP, McLean, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Brian    Bacchus     appeals   the     district   court’s     order

granting appellee’s summary judgment motion.            We have reviewed

the record and find no reversible error.            Accordingly, we deny

Bacchus’ motion for a subpoena and affirm for the reasons stated

by the district court.         Bacchus v. Southeastern Mech. Servs.,

Inc., No. 8:10-cv-01684-RWT (D. Md. July 21, 2011).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    the    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                     2